UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-6822


THURMAN VAN LILLY,

                   Plaintiff - Appellant,

             v.

HARVEY KNOX; JOHN ALLEN; TRACY LEWIS; LANE CRIBB; MATTHEW J.
MODICA; LINDA CANTEEN; TARA S. TAGGART,

                   Defendants – Appellees,

             and

ISAAC PYATT,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.       Joseph F. Anderson, Jr.,
District Judge. (2:06-cv-01138-JFA)


Submitted:    February 3, 2009                Decided:   February 25, 2009


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thurman Van Lilly, Appellant Pro Se.     Jerome Scott Kozacki,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thurman Van Lilly appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the   district   court’s    order   dismissing   his   42    U.S.C.   § 1983

(2000) complaint. *     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Lilly v. Knox, No. 2:06-cv-01138-JFA

(D.S.C. Apr. 23, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would    not   aid   the

decisional process.

                                                                    AFFIRMED




      *
       Although Lilly’s notice of appeal refers to the district
court’s original judgment, the order denying his Fed. R. Civ. P.
59(e) motion, and the order denying his Fed. R. Civ. P. 60(b)
motion, it is timely only as to the denial of Rule 60(b) relief.
See Fed. R. App. P. 4(a)(1).



                                     2